DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Examiner has added an additional Double Patenting rejection in addition to the Double Patenting rejection furnished in the Non Final Office Action (2/7//2022). The new and/or additional Double Patenting rejection is with respect to US 10,771,375 (Shah et. al)


The Examiner has reviewed the Applicant’s arguments submitted on 10/28/2022 in their entirety (Pages 8 – 11) and they are not persuasive.

The Applicant appears to have examined the claim in a piecemeal fashion:

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Final Office Action furnished on 7/28/2022 clearly provided for one of ordinary skill in the art to utilize Multi Access Edge Devices (MEC) to perform DNS processing (see e.g. Final Office Action, Page 8). The Examiner has provided a new prior art rejection detailing how MECs are readily able to contemplate the Applicant’s newly amended claims. The Examiner has utilized ETSI – Mobile Edge Computing (MEC) Framework and Reference to detail the role of MECs in DNS processing and path selection (see e.g. Figure 6-1 below).


    PNG
    media_image1.png
    792
    1170
    media_image1.png
    Greyscale



Shiragaki in view of ETSI provide for one of ordinary skill in the art to migrate to the paradigm of utilizing Edge Based Clouds (MECs with DNS functionality) with optimized paths and/routes in association with alternative paths to conventional remote servers (e.g. Shiragaki).

The combined solution provides for Shiragaki’s eNodeB (radio base stations) to be co-located with MEC hosts (i.e. the MEC paradigm) which renders any arguments about the role and effectiveness of Shiragaki’s Application ID . Hence Applicant’s piecemeal arguments disparaging Shiragaki Application ID (see e.g. .Page 10 “The route and holding unit ...”) has no merit.

The Examiner notes for purposes of Appeal the MEC paradigm of co-location of radio nodes, radio base stations, eNodeB’s is also evidence by:

Liung (US 2010/0042318): [0025] “ ... The MEC sever 200 may for example be co-located with the eNB 100 ... MEC may allow for reducing the load on centralized network infrastructure by offloading certains to more peripheral sites ...”

Iwai (US 2019/0254108): [0062] “ ... S/P – GW co-located in the location of the eNodeB 2 along with the MEC server ...”

Parker (US 2021/0076180): [0031] “The distributed MEC computing devices 310 may couple or connect to an upstream MEC computing device 316)e.g. MEC server co-located with  eNodeB ...”

Hence the combination of Shiragaki and ETSI provide for contemplating of (see Applicant’s arguments Page 10) “... determine the alternative path for routing the data of the application” More importantly for purposes of Appeal there are no metes and bounds for the Applicant’s element “application”

The Examiner note for purposes of Appeal that receiving a DNS for an alternative path is known in the art. Threefoot (US 2015/0052247) provides for (see abstract) “... receive polices for determining optimum routes to the cloud ... apply the polices to the network topological information ...” Threefoot teaches the known procedure of returning a DNS result from an optimum path (see e.g. [0053], [0054], [0055], [0092] – [0095]) More importantly all of these techniques are equally facilitated by the MEC paradigm as detailed above.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The Examiner has performed a side-by -side comparison (see e.g. below) of the Instant Application and US Patent No. US 10,771,375 (see e.g. illustrated below comprising Independent method claim 1)). The combined teachings of Shah and US Patent No. US 10, 771,375 provides one of ordinary skill in the art to solve and/or contemplate the problems detailed in the Instant Application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,771375 in view of Salkintzis (US 2020/0022069)









[AltContent: textbox (Inst. App.
Claim 1)]
    PNG
    media_image2.png
    191
    468
    media_image2.png
    Greyscale

[AltContent: textbox (Inst. App.
Claim 1)][AltContent: textbox (Inst. App.
Claim 1)]
    PNG
    media_image3.png
    409
    479
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    197
    475
    media_image4.png
    Greyscale


The Examiner notes US Patent No. 10,771,375 does not address the conventional technological environment of “edge devices” and therefore does not expressly disclose:

wherein the edge network device is on a boundary of the internal network domain and includes connections to devices within the internal network domain and one or more connections to network devices external to the internal network domain.

However in analogous art Salkintzis (US 2020/0022069) discloses:
wherein the edge network device is on a boundary of the internal network domain and includes connections to devices within the internal network domain and one or more connections to network devices external to the internal network domain (see e.g.  [0069], [0026], [0060], Fig. 3A, 3B)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Salintzis’ networking topology. The motivation being the combined solution provides for one of ordinary skill in the art to upgrade to Multi Access Edge computing (see e.g. [0069])

	





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 13, 17 and 21 are rejected under 35 USC 103 as being upatentable over Shiragaki (US 2018/0262967) in view of ETSI, “Mobile Edge Computing (MEC) Framwork and Reference Architecture”, March 2016
Regarding claim 1, Shiragaki discloses an edge network device comprising:
at least one processor (Shiragaki; 
see e.g. [0022] “ ... one more processors ... “); and
at least one memory, storing instructions which when executed by the at least one processor, causes the at least one processor to (Shiragaki;
see e.g. [0022] “ ... a memory storing a program; and one or more processors configured to execute the program ...”):
receive an identifier of an application, wherein the identifier indicating that data of the application is to be routed along an alternative path (Shiragaki; Shiragaki teaches the reception of an Application ID to a route determination apparatus to determine an alternative path;
see e.g. [0185] “... the UE 102 delivers the ID of the application being used by the UE102 and the ID of the radio base station being used by the UE 102 to the route determination apparatus 20. Note the US 102 may deliver to the route determination apparatus 20 through the network controller 10, or may directly communicate with the route determination apparatus 20 “
see e.g. Fig. 6 illustrating Step (S2)  “Deliver Application ID and Radio Base Station ID From UE 102 to Route Determination Apparatus 20”);
determine the alternative path for routing the data of the application (Shiragaki; Shiragaki teaches an alternative path is calculated for routing data to an appropriate application server(s) based on the Application ID;
see e.g. Abstract “... a selection unit 133 that selects at least one route form among the multiple routes based on the evaluation information”
see e.g. [0094] “ ... acquires evaluation information of multiple routes ... selects a route ... from among the multiple routes ...”
see e.g. [0097] “ .. the selection unit 133 selects a route that defines nay one node from among multiple connection nodes 310 and 320 ... select a route configured between the application server 400 and the user apparatus ...”
see e.g. [0253] “ ... there may be a case that the application server is selected and a case that  application server 402 is selected, as the optimal selection of the application server ...”)

receive a domain name service (DNS) query associated with the application (Shiragaki; Shiragaki teaches conventional DNS resolution  in order for the User Eauipment to resolve an IP address associated with the alternative path 
see e.g. [0261] “ a name of server may be used for identifying the application server. In this case a domain name system (DNS) server can be used for name resolution”);
in response to identifying a DNS response to the DNS query, identify an internet protocol (IP) address from the DNS response associated with the alternative path (Shiragaki; As Shiragaki teaches DNS queries, one of ordinary skill in the art is readily able to return a conventional DNS response based upon the IP address of the Application Server which is selected ;
see e.g. [0261] “ a name of server may be used for identifying the application server. In this case a domain name system (DNS) server can be used for name resolution”
see e.g [0260] “ ... IP address of the application server 401 ... IP address of the application server 402 ...”); and
store the IP address as a stored IP address associated with the alternative path (Shiragaki;
see e.g. Table 8 Illustrating IP addresses of Application Servers
see e.g. [0260] “ ... the route determination apparatus 20 or the network controller 10 may instruct the radio base station to rewrite the destination IP address ...”
see e.g. [0262] “ ... change or addition may be notified to the route determination apparatus ....”)
Although Shiragaki provides for alternative paths and/or routes to remote Application servers in association with domain name resolution services, Shiragaki does not address the trend of service providers actively deploying multi-access edge computing (MEC) platforms where Application Servers are collocated with base stations in order to offload traffic to remote application servers, and therefore does not expressly disclose:
Shiraki does not expressly disclose:
receive an identifier of an application within an internal network domain;
		wherein the edge network device is on a boundary of the internal network
domain and includes connections to devices within the internal network domain and one or more connections to network devices external to the internal network
domain.
	
However in analogous art ETSI discloses:
internal network domain (s) (ETSI; ETSI discloses user devices may be associated with Enterprise based local networks (i.e. internal domains) when consuming services associated with Edge Platforms;

see e.g. Page 16, Section A.3 Application Traffic Filtering and Routing:
This allows IP traffic routing or tapping to the mobile edge applications or to locally accessible networks (e.g. enterprise network, Internet access, etc.) ...”
see e.g., Page 15, Section A.1 Mobile edge host selection:
required network connectivity (e.g. connectivity to applications within the mobile edge system, connectivity to local networks, or to the Internet”)

	wherein the edge network device is on a boundary of the internal network
domain and includes connections to devices within the internal network domain and one or more connections to network devices external to the internal network domain (ETSI; ETSI teaches MEC platforms where the MEC hosts are edge network devices which and may have connection to devices within their internal domains.

see e.g., Page 15, Section A.1 Mobile edge host selection:
	required network connectivity (e.g. connectivity to applications within the mobile edge system, connectivity to local networks, or to the Internet”


see e.g. Page 16, Section A.3 Application Traffic Filtering and Routing:
“This allows IP traffic routing or tapping to the mobile edge applications or to locally accessible networks (e.g. enterprise network, Internet access, etc.”

		see e.g. Page 10, Section7.1.1 Mobile edge host:
		“... mobile edge platform, and routes the traffic among application services, DNS serer/proxy, 3GPP network, local networks and external networks”)

	Therefore it would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with ETSI’s MEC platform scheme. The motivation being the combined solution provides for:

	1. A service provides is readily able to upgrade to Mobile Edge Computing (MEC) platforms where service provides are readily able to intelligent decide whether to provide services at the edge (i.e. edge cloud) or to a traditional remote cloud or application server and where a radio base station may be co-located or directly associated with an MEC host (

	see e.g. Section 5 Mobile Edge Computing Framework, Figure 1
	see e.g. Section 8.2 Radio Network Information “...information (e.g. UE context and radio access bearers) related to UEs served by the radio node(s) associated with the mobile host”)
	2. Additional path selection as MEC platforms inherently provide routing a user to an appropriate MEC host per MEC selection (
	See e.g. Section A.1 Mobile edge host selection “... latency requirements, requirements on location; required mobile edge services;
	The mobile edge orchestrator considers the requirements and information listed above and information on the resources currently available in the mobile edge system to select one or several mobile edge hosts ..”)
	3. Executing domain name resolution (DNS queries and responses at the edge) (
	See e.g. Section A.2 DNS support

    PNG
    media_image5.png
    178
    1047
    media_image5.png
    Greyscale


	See e.g. Page 9, Fig. 6-1: Mobile Edge System Reference architecture illustrating Mobile Host with DNS handling and Traffic Rules Control;
	See e.g. Page 10, Section 7.1.1 “... executes the traffic rules received by the mobile edge platform, and routes the traffic among applications, services, DNS server/proxy, 3GPP network, local networks, and external networks”
	See e.g. 7.1.2 Mobile Edge Platform
 “receiving DNS records from the mobile edge platform manager and configuring a NDS proxy/server accordingly.
	Hence the combined solution provides one of ordinary skill in the (e.g. network planner) to provide all of the processes and procedures explicitly taught by Shiragaki to also be performed at MEC hosts (e.g. path determination based on latency, domain name resolution and generating DNS responses of an a particular MEC host based associated with an IP address, updating DNS records with an IP address, etc.). More importantly the combined solution provides for one of ordinary skill in the art to implement the MEC paradigm where traffic can be intelligently routed and offloaded between MEC servers or remote application servers (e.g. conventional clouds).

	Regarding claim 5, Shiragaki in view of ETSI disclose the edge network device of claim 1, further comprising instructions which when executed by the at least one processor, causes the at least one processor store an indication of the DNS query to identify the DNS response (Shiragaki, Shiragaki indication is realized by the rewriting of a particular IP address;
	see e.g [0260] “ ... the network controller 10 may instruct the radio base station 202 to rewrite the destination IP address”)

Therefore it would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with ETSI’s MEC platform scheme. The motivation being the combined solution provides for:

	1. A service provides is readily able to upgrade to Mobile Edge Computing (MEC) platforms where service provides are readily able to intelligent decide whether to provide services at the edge (i.e. edge cloud) or to a traditional remote cloud or application server and where a radio base station may be co-located or directly associated with an MEC host (

	see e.g. Section 5 Mobile Edge Computing Framework, Figure 1
	see e.g. Section 8.2 Radio Network Information “...information (e.g. UE context and radio access bearers) related to UEs served by the radio node(s) associated with the mobile host”)
	2. Additional path selection as MEC platforms inherently provide routing a user to an appropriate MEC host per MEC selection (
	See e.g. Section A.1 Mobile edge host selection “... latency requirements, requirements on location; required mobile edge services;
	The mobile edge orchestrator considers the requirements and information listed above and information on the resources currently available in the mobile edge system to select one or several mobile edge hosts ..”)
	3. Executing domain name resolution (DNS queries and responses at the edge) (
	See e.g. Section A.2 DNS support

    PNG
    media_image5.png
    178
    1047
    media_image5.png
    Greyscale


	See e.g. Page 9, Fig. 6-1: Mobile Edge System Reference architecture illustrating Mobile Host with DNS handling and Traffic Rules Control;
	See e.g. Page 10, Section 7.1.1 “... executes the traffic rules received by the mobile edge platform, and routes the traffic among applications, services, DNS server/proxy, 3GPP network, local networks, and external networks”
	See e.g. 7.1.2 Mobile Edge Platform
 “receiving DNS records from the mobile edge platform manager and configuring a NDS proxy/server accordingly.
	Hence the combined solution provides one of ordinary skill in the (e.g. network planner) to provide all of the processes and procedures explicitly taught by Shiragaki to also be performed at MEC hosts (e.g. path determination based on latency, domain name resolution and generating DNS responses of an a particular MEC host based associated with an IP address, updating DNS records with an IP address, etc.). More importantly the combined solution provides for one of ordinary skill in the art to implement the MEC paradigm where traffic can be intelligently routed and offloaded between MEC servers or remote application servers (e.g. conventional clouds).

Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 21, claim 21 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 3 – 4, 11 – 12 and 18 are rejected under 35 USC 103 as being unpatentable over Shiragaki in view of ETSI and in further view of Fusari (US 2011/0055912)
Regarding claim 3, Shiragaki in view of ETSI disclose the edge network device of claim 1, Shiragaki does not expressly disclose wherein the identifier includes one or more uniform  resource locators (URLs).
However in analogous art Fusari discloses:
wherein the identifier includes one or more uniform  resource locators (URLs) (Fusari;
see e.g. [0051] “  .... a request for a domain that matches a URL pattern of an application ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Fusari’s URL scheme. The motivation being the combined solution provides for increased efficiencies associated with DNS transactions.
Therefore it would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with ETSI’s MEC platform scheme. The motivation being the combined solution provides for:

	1. A service provides is readily able to upgrade to Mobile Edge Computing (MEC) platforms where service provides are readily able to intelligent decide whether to provide services at the edge (i.e. edge cloud) or to a traditional remote cloud or application server and where a radio base station may be co-located or directly associated with an MEC host (

	see e.g. Section 5 Mobile Edge Computing Framework, Figure 1
	see e.g. Section 8.2 Radio Network Information “...information (e.g. UE context and radio access bearers) related to UEs served by the radio node(s) associated with the mobile host”)
	2. Additional path selection as MEC platforms inherently provide routing a user to an appropriate MEC host per MEC selection (
	See e.g. Section A.1 Mobile edge host selection “... latency requirements, requirements on location; required mobile edge services;
	The mobile edge orchestrator considers the requirements and information listed above and information on the resources currently available in the mobile edge system to select one or several mobile edge hosts ..”)
	3. Executing domain name resolution (DNS queries and responses at the edge) (
	See e.g. Section A.2 DNS support

    PNG
    media_image5.png
    178
    1047
    media_image5.png
    Greyscale


	See e.g. Page 9, Fig. 6-1: Mobile Edge System Reference architecture illustrating Mobile Host with DNS handling and Traffic Rules Control;
	See e.g. Page 10, Section 7.1.1 “... executes the traffic rules received by the mobile edge platform, and routes the traffic among applications, services, DNS server/proxy, 3GPP network, local networks, and external networks”
	See e.g. 7.1.2 Mobile Edge Platform
 “receiving DNS records from the mobile edge platform manager and configuring a NDS proxy/server accordingly.
	Hence the combined solution provides one of ordinary skill in the (e.g. network planner) to provide all of the processes and procedures explicitly taught by Shiragaki to also be performed at MEC hosts (e.g. path determination based on latency, domain name resolution and generating DNS responses of an a particular MEC host based associated with an IP address, updating DNS records with an IP address, etc.). More importantly the combined solution provides for one of ordinary skill in the art to implement the MEC paradigm where traffic can be intelligently routed and offloaded between MEC servers or remote application servers (e.g. conventional clouds).

Regarding claim 4, Shiragaki in view of ETSI  and in further view of Fusari disclose the edge network device of claim 3, Shiragaki disclose where the DNS query associated with the application includes a first URL that matches the one or more URLs included with the identifier (The combined solution per Fusari provides for a matching scheme;
see e.g. [0051] “  .... a request for a domain that matches a URL pattern of an application ... If there is no match ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Fusari’s URL matching scheme. The motivation being the combined solution provides for increased efficiencies associated with DNS transactions.
Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
	


	Claims 6 , 14, and 22 are rejected under 35 USC 103 as being unpatentable over Shiragaki in view of ETSI and in further view of Threefoot (US 2015/0052247)
Regarding claim 6, Shiragaki in view of ETSI disclose the edge network device of claim 1, further comprising instructions which when executed by the at least one processor, causes the at least one processor to monitor the for the DNS response (Shiragaki; This feature is inherent as the response is monitored in order to facilitate a potential or subsequent rewriting of the information received from the DNS response;
see e.g. [0260] “ ... the network controller 10 may instruct the radio base station 202 to rewrite the destination IP address” see e.g. [0261])

As evidence of the above rationale, Threefoot discloses:
monitor the for the DNS response (Threefoot;
see e.g. [0095] “DNS query ... The response may provide an IP address corresponding to the domain name of the second cloud ...” see e.g.  [0053], [0054], [0055], [0092] – [0094])



Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Threefoot’s conventional monitoring scheme. The motivation being the combined solution provides for increased efficiencies in delivering contents and services to client devices.
Therefore it would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with ETSI’s MEC platform scheme. The motivation being the combined solution provides for:

	1. A service provides is readily able to upgrade to Mobile Edge Computing (MEC) platforms where service provides are readily able to intelligent decide whether to provide services at the edge (i.e. edge cloud) or to a traditional remote cloud or application server and where a radio base station may be co-located or directly associated with an MEC host (

	see e.g. Section 5 Mobile Edge Computing Framework, Figure 1
	see e.g. Section 8.2 Radio Network Information “...information (e.g. UE context and radio access bearers) related to UEs served by the radio node(s) associated with the mobile host”)
	2. Additional path selection as MEC platforms inherently provide routing a user to an appropriate MEC host per MEC selection (
	See e.g. Section A.1 Mobile edge host selection “... latency requirements, requirements on location; required mobile edge services;
	The mobile edge orchestrator considers the requirements and information listed above and information on the resources currently available in the mobile edge system to select one or several mobile edge hosts ..”)
	3. Executing domain name resolution (DNS queries and responses at the edge) (
	See e.g. Section A.2 DNS support

    PNG
    media_image5.png
    178
    1047
    media_image5.png
    Greyscale


	See e.g. Page 9, Fig. 6-1: Mobile Edge System Reference architecture illustrating Mobile Host with DNS handling and Traffic Rules Control;
	See e.g. Page 10, Section 7.1.1 “... executes the traffic rules received by the mobile edge platform, and routes the traffic among applications, services, DNS server/proxy, 3GPP network, local networks, and external networks”
	See e.g. 7.1.2 Mobile Edge Platform
 “receiving DNS records from the mobile edge platform manager and configuring a NDS proxy/server accordingly.
	Hence the combined solution provides one of ordinary skill in the (e.g. network planner) to provide all of the processes and procedures explicitly taught by Shiragaki to also be performed at MEC hosts (e.g. path determination based on latency, domain name resolution and generating DNS responses of an a particular MEC host based associated with an IP address, updating DNS records with an IP address, etc.). More importantly the combined solution provides for one of ordinary skill in the art to implement the MEC paradigm where traffic can be intelligently routed and offloaded between MEC servers or remote application servers (e.g. conventional clouds).

Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 22, claim 22 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 7, 15, and 19 is rejected under 35 USC 103 as being unpatentable over Shiragaki in view of ETSI and in further view of Pham (US 2017/0195255)

	Regarding claim 7,  Shiragaki in view of ETSI  disclose the edge network device of claim 1, further comprising instructions which when executed by the at least one processor, causes the at least one processor to:
	identify an IP address within a packet of a flow;
	compare the IP address with stored addresses associated with alternative paths including the stored IP address;

	in response to a match between the IP address within the packet of the flow and the stored IP address, associate the flow with the application; and
	route the packet along the alternative path.

	However in analogous art Pham discloses:
	identify an IP address within a packet of a flow (Pham; Pham teaches packet inspection for an IP address of a flow in order to route the flow to potential alternative paths;
	see e.g. [0068] “  ... differential routing mode, encapsulation methods can be used to forward traffic via alternative paths when compared with results from an IP routing table lookup based on a destination IP address of the original packet ...”);
	compare the IP address with stored addresses associated with alternative paths including the stored IP address (Pham; Comparing is executed with respect to IP routing tables;
	see e.g. [0068] “  ... differential routing mode, encapsulation methods can be used to forward traffic via alternative paths when compared with results from an IP routing table lookup based on a destination IP address of the original packet ...”);

	in response to a match between the IP address within the packet of the flow and the stored IP address, associate the flow with the application  (Pham;
	see e.g. [0069] “ ... detect /user/device/application information, and can perform policy based traffic redirection based on those learned characteristics ...”); and
	route the packet along the alternative path (Pham;
	see e.g. [0068] “  ... differential routing mode, encapsulation methods can be used to forward traffic via alternative paths when compared with results from an IP routing table lookup based on a destination IP address of the original packet ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Pham’s packet inspection and alternative path routing scheme. The motivation being the combined solution provides for increased efficiencies in delivering applications and/or services to client devices.

Therefore it would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with ETSI’s MEC platform scheme. The motivation being the combined solution provides for:

	1. A service provides is readily able to upgrade to Mobile Edge Computing (MEC) platforms where service provides are readily able to intelligent decide whether to provide services at the edge (i.e. edge cloud) or to a traditional remote cloud or application server and where a radio base station may be co-located or directly associated with an MEC host (

	see e.g. Section 5 Mobile Edge Computing Framework, Figure 1
	see e.g. Section 8.2 Radio Network Information “...information (e.g. UE context and radio access bearers) related to UEs served by the radio node(s) associated with the mobile host”)
	2. Additional path selection as MEC platforms inherently provide routing a user to an appropriate MEC host per MEC selection (
	See e.g. Section A.1 Mobile edge host selection “... latency requirements, requirements on location; required mobile edge services;
	The mobile edge orchestrator considers the requirements and information listed above and information on the resources currently available in the mobile edge system to select one or several mobile edge hosts ..”)
	3. Executing domain name resolution (DNS queries and responses at the edge) (
	See e.g. Section A.2 DNS support

    PNG
    media_image5.png
    178
    1047
    media_image5.png
    Greyscale


	See e.g. Page 9, Fig. 6-1: Mobile Edge System Reference architecture illustrating Mobile Host with DNS handling and Traffic Rules Control;
	See e.g. Page 10, Section 7.1.1 “... executes the traffic rules received by the mobile edge platform, and routes the traffic among applications, services, DNS server/proxy, 3GPP network, local networks, and external networks”
	See e.g. 7.1.2 Mobile Edge Platform
 “receiving DNS records from the mobile edge platform manager and configuring a NDS proxy/server accordingly.
	Hence the combined solution provides one of ordinary skill in the (e.g. network planner) to provide all of the processes and procedures explicitly taught by Shiragaki to also be performed at MEC hosts (e.g. path determination based on latency, domain name resolution and generating DNS responses of an a particular MEC host based associated with an IP address, updating DNS records with an IP address, etc.). More importantly the combined solution provides for one of ordinary skill in the art to implement the MEC paradigm where traffic can be intelligently routed and offloaded between MEC servers or remote application servers (e.g. conventional clouds).

Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 8, 16, and 20 are rejected under 35 USC 103 as being unpatentable over Shiragaki in view of ETSI and in further view of Zhang (US 2011/0032833)
	Regarding claim 8, Shiragaki in view of ETSI disclose the  edge network device of claim 1, Shiragaki does not expressly disclose further comprising instructions which when executed by the at least one processor, causes the at least one processor to:

	identify an IP address within a packet of a flow;

	compare the IP address with stored addresses associated with alternative paths including	the stored IP address

	in response to no match between the IP address within the packet of the flow and the stored addresses, route the packet along a default path;

	However in analogous art Zhang discloses:

	identify an IP address within a packet of a flow (Zhang; Zhang teaches routing tables are used to inspect packets for  an IP address(s) for subsequent routing;
	see e.g. [0028] “ ... routing tables ... one or more paths that are identified as the most efficient ...”);

	compare the IP address with stored addresses associated with alternative paths including	the stored IP address (Zhang;
	see e.g. [0028] “ ... routing tables may be modified  ... one or more paths that are identified as the most efficient ...”); and
 
	in response to no match between the IP address within the packet of the flow and the stored addresses, route the packet along a default path (Zhang; Zhang teaches a default path may be utilized in contrast to perform matching to realize and alternative path;

	see e.g. [0036] “ ... the path analyzer 118 may determine the default path by referencing a routing table from the edge router 308, or other routing location)).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Zhang’s packet management scheme. The motivation being the combined solution provides for increased efficiencies in delivering applications and/or services to client devices.
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.

 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449